                            Case 3:20-cv-03813-CRB Document 33 Filed 08/19/20 Page 1 of 3




                       1   Kerry S. Culpepper, HI Bar No. 9837, pro hac vice
                           Culpepper IP, LLLC
                       2   75-170 Hualalai Road, Suite B204
                           Kailua Kona, HI 96740
                       3
                           Tel: 808-464-4047
                       4   Fax: 202-204-5181
                           kculpepper@culpepperip.com
                       5
                           Tobi Clinton, (SBN 209554)
                       6   330 Vernon St., Unit 795
                           Roseville, CA 95678
                       7
                           Tel: 650-735-2137
                       8   Fax: 202-204-5181
                           tclinton@culpepperip.com
                       9
                           Attorneys for Defendants, DALLAS BUYERS CLUB, LLC, a California LLC; DALLAS BUYERS
                   10      CLUB, LLC, a Texas LLC; GLACIER FILMS 1, LLC; DOUBLE LIFE PRODUCTIONS, INC.;
                           VOLTAGE PICTURES, LLC; COOK PRODUCTIONS, LLC; WWE STUDIOS FINANCE
                   11      CORP.; MON, LLC; TBV PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI,
                           LLC; I AM WRATH PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC;
                   12      NICOLAS CHARTIER; AVI LERNER; VOLTAGE PRODUCTIONS, INC.; CRAIG FLORES and
                           KILLING LINK DISTRIBUTION
                   13

                   14                                  UNITED STATES DISTRICT COURT
                   15                               NORTHERN DISTRICT OF CALIFORNIA
                   16       HURRICANE ELECTRIC LLC,
                                                                                  Case No.: 3:20-CV-3813-CRB
                   17                              Plaintiffs,
                   18               v.                                            FIRST STIPULATION BETWEEN
                                                                                  PLAINTIFF AND DEFENDANT DALLAS
                   19       DALLAS BUYERS CLUB, LLC, et al.                       BUYERS CLUB, LLC (TX) TO EXTEND
                                                                                  DEADLINE TO RESPOND TO
                   20                              Defendants.                    COMPLAINT
                   21                                                             [No Order Required – LR 6-1(a)]
                   22

                   23             Whereas, HURRICANE ELECTRIC, LLC (“Plaintiff”), through its counsel Neil D.
                   24
                           Greenstein, and DALLAS BUYERS CLUB, LLC, a California LLC; GLACIER FILMS 1, LLC;
                   25
                           DOUBLE        LIFE    PRODUCTIONS,             INC.;    VOLTAGE      PICTURES,      LLC;    COOK
                   26
                           PRODUCTIONS,         LLC;     WWE      STUDIOS          FINANCE     CORP.;   MON,    LLC;    TBV
                   27
                           PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI, LLC; I AM WRATH
                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD       Stip Ext Time Resp to Cmplt-3:20-CV-3813-CRB       1
     SUITE B204
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                            Case 3:20-cv-03813-CRB Document 33 Filed 08/19/20 Page 2 of 3




                       1   PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC; NICOLAS CHARTIER;

                       2   AVI LERNER; VOLTAGE PRODUCTIONS, INC.; CRAIG FLORES and KILLING LINK
                       3
                           DISTRIBUTION (“Certain Defendants”), through their counsel Kerry S. Culpepper, previously
                       4
                           agreed to an extension of up until October 2, 2020 for the Certain Defendants to file their Answers
                       5
                           and/or Responsive Motions to the Complaint. Counsel for the Certain Defendants also agreed to
                       6
                           grant Plaintiff a similar extension, should that be requested by Plaintiff to respond to any
                       7

                       8   counterclaims.

                       9          Whereas, Kerry S. Culpepper has now entered an appearance for an additional defendant,
                   10      DALLAS BUYERS CLUB, LLC, a Texas LLC (“DBC-TX”);
                   11
                                  Whereas, Plaintiff, through its counsel Neil D. Greenstein, has granted Defendant DBC-TX,
                   12
                           through its counsel Kerry S. Culpepper, a similar extension up until October 2, 2020 for Defendant
                   13
                           DBC-TX to file its Answers and/or Responsive Motions to the Complaint. Counsel for Defendant
                   14

                   15      DBC-TX also agreed to grant Plaintiff an extension of 30 days, should that be requested by Plaintiff

                   16      to respond to any counterclaims. Plaintiff and Defendant DBC-TX are referred to collectively as

                   17      “Parties”.
                   18             Whereas, this matter was referred to a Magistrate Judge Thomas S. Hixson for an early
                   19
                           settlement conference on August 10, 2020. Defendant DBC-TX will participate in the early
                   20
                           settlement conference.
                   21
                           ///
                   22

                   23      ///

                   24

                   25

                   26

                   27

                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD       Stip Ext Time Resp to Cmplt-3:20-CV-3813-CRB     2
     SUITE B204
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                             Case 3:20-cv-03813-CRB Document 33 Filed 08/19/20 Page 3 of 3




                                     Whereas, there have been no previous extensions in this action between the Parties.

                                     IT IS HEREBY STIPULATED AND AGREED by the Parties, in accordance with Local

                             Rule 6-1(a), that the deadline for Defendant DALLAS BUYERS CLUB,LLC,a Texas LLC to file
                        4
                             its Answer and/or Responsive Motion to the Complaint shall be extended to October 2, 2020.
                        5

                        6
                                     DATED Kailua-Kona, Hawaii, August 17, 2020.
                        7

                        8                                                    Respectfully submitted,

                        9                                                    CULPEPPER IP,LLLC

                       10
                                                                             /s/ Kerry S. Culpepper
                       1 1                                                   Kerry S. Culpepper
                                                                             Attorneyfor Defendant DBC-TX and Certain
                   12                                                        Defendants

                   13
                             IT IS SO STIPULATED.
                   14

                       15                                                    Respectfully,

                       16                                                    NEIL D. CREENSTEIN
                                                                             MARTIN R. CREENSTEIN
                       17                                                    JOHN L. ROBERTS
                                                                             TECHMARK
                   18
                                     Dated; August 18, 2020                  By
                       19                                                       Jeil D. Creenstein
                                                                               Neil
                                                                             Attorneys for Plaintiff
                   20

                   21


                   22

                   23

                   24

                   25


                   26

                   27

                   28

CULPEPPER IP, LLLC
75-170 Hualalai Road         Slip Ext Time Resp to Cinplt-3:20-CV-3813-CRB
     Suite B204
    Kaiiua-kona.
    Hawaii 96740
   (808)464-4047
